DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “adsorbing a metal film precursor, a metal oxide film precursor, metal nitride film precursor or silicon nitride film precursor…and the metal is at least one selected from a group…molybdenum.” However, it is unclear whether the film is required to comprise metal or not, since silicon nitride is listed as a precursor. Therefore, the metal Markush group will be considered if a metal comprising film is selected. 
Claim 5 recites “may preferably comprise..” which is unclear whether this claim limitation is required or not.
Claim 9 recites “the ratio of the feeding amount (mg/cycle) between growth inhibitor and film precursor…” however “the ratio” lacks antecedent basis, and it is unclear if the ratio can be referred to the blocking material being delivered as liquid. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bhuyan [US 20200234943]. 
	Claim 1: Bhuyan teaches a method for forming a thin film [abstract; 0029] by adsorbing a growth inhibitor (blocking layer) on the surface of a substrate [abstract] and adsorbing a silicon nitride film precursor [0050], wherein the growth inhibitor can be a trihalosilylhydrocarbon [0064-0072].  
	Claim 2: Bhuyan teaches the blocking material can be pulsed [0075], wherein pulse is intermittently introduced, which the quantity of the compound depends upon the duration of the pulse [0084]. It would have been obvious to one of ordinary skill in the art optimize the amount of feed time or pulsing of the growth inhibitor as workable parameter in order to produce the desired quantity. 
	Claim 3: Bhuyan teaches performing the method in an atomic layer deposition (ALD) chamber and adsorbing the growth inhibitor on a substrate in the chamber [0080-0081].
	Claim 4: Bhuyan teaches purging the unused gas during each process step, which would also include the inhibitor introducing step [0080].
	Claim 5: Bhuyan teaches purging the unused gas during each process step, which would also include the film precursor introducing step [0080-0081].
	Claim 6: Bhuyan teaches supplying a reaction gas (compound B) after the film precursor step [0082], wherein purging of the gas introducing steps are provided [0080-0081].
	Claim 7: Bhuyan teaches supplying a nitriding agent [0075].
	Claim 8: Bhuyan teaches the inhibitor can be delivered to the substrate either by liquid or vapor [0066].
	Claim 9: Bhuyan teaches the cycles and pulses of the reactive gases and for the blocking material are workable variables [0086]; therefore, it would have been obvious to one of ordinary skill in the art to optimize the ratio between the precursors and blocking material through routine experimentation to achieve particular thicknesses [0083-0086].
	Claim 10: Bhuyan teaches X can be chlorine [0064].
	Claim 11: Bhuyan teaches the o (X) is an integer between  1-5 [0065].
	Claim 12: Bhuyan teaches the Chemical Formula can be branched [0067]. 
	Claim 14: although the prior art does not explicitly teach that the reduction rate as dictated by Equation 1 of claim 14, it would have been obvious to one of ordinary skill in the art to minimize the amount of the material deposited being deposited on the inhibitor, therefore one would have optimized using an inhibitor that reduce the deposition closer to having no deposition through routine experimentation to achieve a value in the claimed range with the percentage difference equation.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan in support of Chemicalbook.com N-Octadecyltrichlorosilane [https://www.chemicalbook.com/ChemicalProductProperty_EN_CB6491916.htm].
	Teaching of the prior art is aforementioned, but does not appear to explicitly teach the limitations of claim 13. Chemicalbook is provided.
	Claim 13: Bhuyan teaches ODTS can be a blocking material [0074], wherein Chemicalbook.com teaches ODTS is a liquid and has a density of 0.9, a vapor pressure of <5mm Hg and decomposes in water. Therefore, it would appear that ODTS meets the limitations of claim 13 in view of Chemicalbook.com

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan in view of  Borovik [US 20060099831].
	Teaching of the prior art is aforementioned, but does not appear to teach the limitations of claim 15. Borovik is provided.
	Claim 15: Bhuyan teaches it is desirable for the halogen content to be minimal [abstract] to avoid films having halide impurity [0091]. It would have been obvious to one of ordinary skill in the art to minimize the amount of halogen impurity occurring in the final film product; therefore, it would have been obvious to one of ordinary skill in the art to optimize the residual halogen intensity of the film to the claimed range, so as to minimize halogen contamination of the produced film.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 16 of copending Application No. 16734415.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim in the instant application fully encompass the subject matter of the claims of copending application or alternatively the claims of copending application anticipate the claim in the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-15 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 16734419.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim in the instant application fully encompass the subject matter of the claims of copending application or alternatively the claims of copending application anticipate the claim in the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/               Primary Examiner, Art Unit 1715